Filed 11/3/21 In re A.J. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

In re A.J., et al., Persons Coming                          B309448
Under the Juvenile Court Law.
                                                            Los Angeles County
LOS ANGELES COUNTY                                          Super. Ct. Nos.
DEPARTMENT OF CHILDREN                                      20LJJP00060B,
AND FAMILY SERVICES,                                        20LJJP00060C

         Plaintiff and Respondent,

         v.

C.M.,

         Defendant and Appellant.


     APPEAL from orders of the Superior Court of Los Angeles
County, Stephanie M. Davis, Judge Pro Tempore of the Juvenile
Court. Dismissed.

      David M. Thompson, under appointment by the Court
of Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Melania Vartanian, Deputy County
Counsel, for Plaintiff and Respondent.
                    _________________________

       Mother appeals from the juvenile court’s jurisdictional
finding that mother’s history of substance abuse and current
abuse of alcohol and marijuana placed her twin girls (born
June 2017) at risk of serious physical harm under Welfare
and Institutions Code section 300, subdivision (b)(1)1 and
dispositional order requiring mother to participate in a
comprehensive drug and alcohol program. Because the
juvenile court has since terminated its jurisdiction over the
twins, and the jurisdictional findings are not the basis of any
current order adverse to mother, we dismiss the appeal as moot.
                          BACKGROUND
1.     Events leading to filing of section 300 petition
       Mother’s and father’s twin daughters A.J. and E.J. were
declared dependents of the juvenile court on November 24, 2020,
under section 300, subdivisions (a), (b), and (j). The juvenile
court sustained allegations in an amended petition that the twins
were at risk of physical and emotional harm based on father’s
violence against mother—including shooting her in May 2018
while she was at home with the children—and mother’s failure
to protect the children; father’s unresolved history of illicit drug
use; and mother’s history of substance abuse and current abuse
of alcohol and marijuana. Father is not a party to this appeal.

1       Statutory references are to the Welfare and Institutions
Code.




                                  2
Mother challenges the jurisdictional finding based on her
substance abuse. She does not challenge the jurisdictional
findings based on father’s conduct or her own failure to protect
the children from father’s conduct.
      The family came to the Department’s attention in late
December 2019 when mother called the Department’s hotline
to ask for help with her teenage daughter M.C.’s behavior.2
The Department investigated. M.C. had run away from home
on December 9, 2019 (staying with friends and relatives), after
mother told M.C. she did not need to live there if she couldn’t
follow the rules.3 M.C. returned December 26, 2019. M.C.
also had run away two months earlier, on Halloween, from
her father S.C.’s home in Las Vegas after having lived with
him and his girlfriend for five months.
      Mother revealed, and M.C. later confirmed, that in May
2018 father had fired a gun into her house and shot her while
the twins and M.C. were inside in their rooms. Mother admitted
she and father had been in a “domestic violence relationship,”
and father used drugs.4 A judgment with custody order,


2    M.C. is the twins’ half-sibling (born January 2005).
Neither she nor her father are parties to this appeal.
3     Mother had learned M.C. received three F’s and smashed
M.C.’s cellphone.
4     Father has several criminal convictions. He was
arrested after the shooting incident with mother and remained
incarcerated. During the Department’s investigation, father
denied having shot mother but admitted to a history of substance
abuse.




                                3
dated April 13, 2018, granted mother sole physical and legal
custody of the twins and father supervised visitation at paternal
grandmother’s home.
       Mother also admitted she had become depressed when her
mother died and “drank alcohol a lot.” She told the social worker
she had a glass of wine every night, but denied using drugs. She
clarified she drank wine to relax rather than take medication
that made her sleepy. She tested positive for marijuana on
January 23, 2020; her urine sample was “dilute.”
       The twins, age two at the time, appeared comfortable
in mother’s home and had no signs of neglect. Their daycare
provider had no concerns about mother. Nevertheless, the
Department was concerned about the young children needing
“constant care and sober supervision,” and their “expos[ure]
to the discord between” mother and M.C.
       On January 29, 2020, the Department filed a juvenile
dependency petition on behalf of all three children alleging
mother’s history of substance abuse and current use of alcohol
and marijuana interfered with her ability to care for the children
and endangered them. The petition also included allegations
concerning mother’s mental and emotional problems and
her exclusion of M.C. from the home without making a plan
for her care and supervision. At the detention hearing, the
juvenile court released A.J. and E.J. to mother, but detained
them from father.5

5     The court released M.C. to both parents. On February 18,
2020, she was detained and held at juvenile hall for violating
the terms of an earlier probation. The juvenile delinquency court
released M.C. to S.C.




                                4
2.     Continued investigation
       The Department’s jurisdiction/disposition report included
the results of its continued investigation. M.C. denied mother
had a substance abuse problem. She confirmed mother would
have “ ‘a couple of glasses’ ” of wine per day, but M.C. said mother
hadn’t “ ‘been drinking anything’ ” since the dependency case
opened. She then said that, when mother had money to buy
wine, she would have “ ‘a cup every night before she goes
to sleep’ ” after putting the twins to bed. M.C. also confirmed
mother “used to smoke weed but since the case started she
stopped.” M.C. said mother did not smoke around her or the
twins, but sometimes M.C. could “ ‘smell it.’ ” She thought
mother smoked at night when the twins were asleep.
       During an interview on February 18, 2020, mother said
she “ ‘occasionally’ ” has wine when she goes out with friends or
on the weekend. She told the social worker she had one or two
glasses of wine, three times a week. Mother explained that, after
she had fed and put the twins to bed at night, she might “ ‘choose
to have . . . some wine.’ ” She said she last drank wine two days
earlier and had not used marijuana in five months, when she
had some edibles.
       When asked about her drug testing schedule, mother said
she “kept forgetting to call the testing hotline each day” to check
if she had to drug test. As to her January 23, 2020 positive
marijuana test result, mother said she had last used edibles six
months earlier, and her dilute result was due to drinking water.
The social worker suggested mother set a reminder on her phone
to call about testing and limit her water intake before a test.




                                 5
3.     Amended petition and reports pending adjudication
       On March 13, 2020, the Department filed a first amended
petition to add allegations about the domestic violence between
mother and father and father’s drug abuse. Due to the
COVID-19 pandemic, the adjudication hearing was continued
several times until November 2020.
       In the interim, the Department reported mother was
attending a parenting program, taking an online domestic
violence class, and participating in counseling. She had not
drug tested consistently, however. Mother had missed eight
tests between March 2020 and August 3, 2020, tested negative
at one test in March and one test in June, and had dilute results
on June 15 and July 1, 2020.
       In October 2020, the Department’s report noted mother
had been partially compliant in her family maintenance case
due to the pandemic and resulting lack of access to services.
Mother missed her drug tests on August 18 and September 21,
2020, had a dilute test on August 26, 2020, and tested negative
on October 2, 2020.
       In its report filed before the November 2020 adjudication
hearing, the Department informed the court that mother had
completed her parenting program and a nonapproved online
domestic violence program. Mother also had begun to participate
in family preservation services in October. Mother, however,
was “ ‘adamant that she does not have a substance abuse issue.’ ”
She told the Department she “ ‘is allowed to drink when she
wants as alcohol is legal.’ ” The report noted mother admitted
she did not always call in for her drug testing and claimed she
did not know a missed test was considered a positive test. She




                                6
was resistant to suggestions to improve her “ ‘calling in rate.’ ”
Mother missed her October 20 and November 6 drug tests.
      The Department was concerned that, if mother did not
adequately address domestic violence issues, the cycle likely
would continue and lead mother to engage in another domestic
violence relationship. The Department also was concerned that
mother’s yet-to-be addressed substance abuse issues impacted
her ability “to be fully present for her children and address
the trauma and underlying issues for why the family came
to the attention of the Court.” The Department noted mother’s
failure to address her substance abuse issues was of “further
concern” given M.C.’s behavioral issues and the twins’ delays.
At this time, M.C. again was living with mother.6
4.    Adjudication hearing
      The juvenile court convened the combined jurisdiction and
disposition hearing for A.J. and E.J. on November 23 and 24,
2020.7 Mother testified at the hearing. She admitted she
occasionally drank alcohol, but said she had not had any since
the case opened. She did not believe she had a substance abuse
issue. Mother said she drank socially before the case opened,
usually wine at the end of the day after the twins were in bed.

6     In August, S.C. had brought M.C. to mother’s for a visit.
M.C. left mother’s home for a few days, but returned. S.C.
no longer wanted M.C. to live with him.
7     Because M.C. had left mother’s home again, and her
whereabouts were unknown, the juvenile court continued M.C.’s
portion of the adjudication hearing. It also held in abeyance
the allegations under section 300, subdivision (j) as to A.J.
and E.J. based on mother’s conduct toward M.C.




                                 7
Mother testified she did not drink every day, but “here and
there,” if she felt like she might want some wine with dinner
or while watching a movie. She said she did not drink while
caring for the children. She clarified she drinks wine with dinner
when the twins are sleeping but is the only adult home. Mother
denied smoking marijuana. She said she ate a marijuana
brownie when her cousin opened a dispensary about a month
before the Department became involved, but had not had any
edibles since then.
      Mother admitted she missed drug tests. She said the
missed tests were due to the testing facility’s closure for about
two months during the pandemic lockdown, but then admitted
she did not call in daily as ordered. Rather, she called in
when she remembered or if she had time. Mother said she
had been calling daily since August or September after following
a suggestion to call the night before to see if she had to test
the next day.
      Mother testified she learned father was using drugs when
she was pregnant. She also described the shooting incident:
after mother did not allow father to see the twins, who were
in bed, he fired a gun from outside the house through mother’s
window and shot into the air on the side of the house.
      Mother’s counsel argued the court should dismiss the
substance abuse allegations as mother had had only one low-level
positive test for marijuana at the beginning of the case. Counsel
acknowledged mother had missed some testing, but noted mother
had her own business and was busy providing for her family.
Counsel argued it was “not unusual or neglectful for a single
mother to enjoy a glass of wine after her children are asleep every
now and then, and if mother really had an issue with substances




                                8
[she would not be] regularly communicating with the Department
and willing to test.”
      Minors’ counsel noted discrepancies between M.C.’s
and mother’s statements about whether mother had smoked
marijuana before the dependency case opened and argued
mother’s credibility was at issue. The Department’s counsel
noted mother had missed 16 drug tests despite the Department
and family preservation having attempted to help mother
remember to call.
      The court sustained the substance abuse allegations
against mother. The court noted “[p]art of the condition of
release of the children to the mother was ongoing drug testing
so that the court could ensure that she was not continuing to
abuse substances.” The court described mother’s testimony about
her testing as “quite telling to the court when she basically . . .
indicated that she tested when she had time or when it was
convenient . . . for her to do so.” The court found mother’s
attitude toward testing showed she did not understand the
reasons why the conditions were put in place for the children
to remain in her care, demonstrating a nexus between her
substance abuse and risk of harm to the children. The court
also sustained the domestic violence allegations against both
parents and the drug abuse allegations against father, but
dismissed the allegations relating to mother’s mental health.
      At disposition, the court ordered mother to complete a
six-month minimum full drug and alcohol program with weekly
testing and a 12-step program;8 participate in a domestic violence

8     Mother objected through counsel to this component of her
case plan.




                                9
support group for victims; and attend individual counseling. The
court noted mother had completed a parenting course. The twins
were to remain in mother’s custody. Mother timely appealed.
5.      Post-appeal events
        On May 24, 2021, during the pendency of this appeal,
the juvenile court found “those conditions which would justify
the initial assumption of jurisdiction [over A.J. and E.J.] . . . no
longer exist and are not likely to exist if supervision is withdrawn
and the Court terminates [its] jurisdiction.” On May 27, 2021,
the juvenile court terminated its jurisdiction over A.J. and E.J.
and issued a final juvenile custody order granting mother sole
legal and physical custody of the twins and father monitored
visits—only at the paternal grandmother’s home—after his
release from custody.9 The order does not require mother
to participate in any services.
        On September 9, 2021, we asked the parties to provide
additional briefing as to why this appeal should not be dismissed
as moot, and whether mother was still required to participate
in a drug and alcohol program as ordered on November 24, 2020,
given the court’s termination of its jurisdiction. The Department
and mother filed responsive letter briefs. We permitted mother
to file a request for judicial notice of documents filed post-appeal
in the current dependency matter and in M.C.’s pending
dependency matter and permitted the Department to file
a letter brief in response.


9    On September 9, 2021, we granted the Department’s
request for judicial notice of the juvenile court’s May 24 and 27,
2021 minute orders and May 27, 2021 juvenile custody order.




                                 10
       We now take judicial notice of the Department’s second
amended petition filed February 11, 2021, and the juvenile
court’s May 17, 2021 jurisdictional and dispositional order, both
filed in M.C.’s pending dependency matter. (Evid. Code, § 452,
subd. (d).) Mother contends the orders she challenges in this
appeal affect the May 17, 2021 orders as to M.C., entered after
the juvenile court partially sustained the second amended
petition. We decline to take judicial notice of the Department’s
February 16, 2021 detention report filed in M.C.’s matter,
however, as it is irrelevant to whether mother’s appeal from the
jurisdictional finding and dispositional order in A.J. and E.J.’s
case is moot. We similarly decline to take judicial notice of the
Department’s May 5, 2021 status review report of A.J. and E.J.’s
case—it is irrelevant considering the court has terminated its
jurisdiction over them.
                            DISCUSSION
       “As a general rule, an order terminating juvenile court
jurisdiction renders an appeal from a previous order in the
dependency proceeding moot.” (In re C.C. (2009) 172 Cal.App.4th
1481, 1488.) “[T]he critical factor in considering whether a
dependency appeal is moot is whether the appellate court can
provide any effective relief if it finds reversible error.” (In re
N.S. (2016) 245 Cal.App.4th 53, 60.) Dismissal of a dependency
appeal for mootness following termination of jurisdiction “is not
automatic,” however, “but ‘must be decided on a case-by-case
basis.’ ” (C.C., at p. 1488.) A reviewing court may exercise its
discretion to reach the merits of a challenged jurisdictional
finding if the finding: (1) “serves as the basis for dispositional
orders that are also challenged on appeal”; (2) “could be
prejudicial to the appellant or could impact the current or




                                11
any future dependency proceedings”; or (3) “could have
consequences for the appellant beyond jurisdiction.” (In re
A.R. (2014) 228 Cal.App.4th 1146, 1150; accord, In re Drake M.
(2012) 211 Cal.App.4th 754, 762-763.)
       Here, mother challenges both the jurisdictional finding that
she was a substance abuser and the dispositional order requiring
her to complete a full drug and alcohol program. We can give
mother no effective relief. Mother did not challenge the court’s
jurisdictional findings based on her failure to protect or on
father’s conduct; thus, a reversal of the substance abuse finding
would not result in a reversal of the juvenile court’s assertion of
jurisdiction over A.J. and E.J. (In re I.J. (2013) 56 Cal.4th 766,
773 [“ ‘reviewing court can affirm the juvenile court’s finding
of jurisdiction over the minor if any one of the statutory bases
for jurisdiction that are enumerated in the petition is supported
by substantial evidence’ ”; it “ ‘need not consider whether any
or all of the other alleged statutory grounds for jurisdiction
are supported by the evidence’ ”].) Nor would reversal of the
substance abuse finding mandate reversal of the challenged
disposition order. (In re I.A. (2011) 201 Cal.App.4th 1484,
1492 (I.A.) [“[a] jurisdictional finding involving the conduct of
a particular parent is not necessary for the court to enter orders
binding on that parent, once dependency jurisdiction has been
established”].) Moreover, because the juvenile court terminated
its jurisdiction over the twins and entered a final juvenile
custody order, the November 24, 2020 disposition order
has been superseded and no longer adversely affects mother.
(Heidi S. v. David H. (2016) 1 Cal.App.5th 1150, 1165 [juvenile
court “exit order ‘shall be a final judgment and shall remain




                                12
in effect after [the juvenile court’s] jurisdiction is terminated’ ”].)
A reversal of that order thus would have no practical effect.
       Mother nevertheless contends the substance abuse finding
“could have damaging consequences for [her] in any family law
matter as related to custody and visitation.” Mother’s contention
is highly speculative. The juvenile court entered a juvenile
custody order granting mother sole legal and physical custody
of A.J. and E.J. and limited father to monitored visitation. That
order is virtually identical to the custody order entered in 2018.
Mother’s custody and visitation rights, therefore, have not been
hampered by the earlier substance abuse finding. (See § 362.4,
subd. (b) [juvenile court custody and visitation orders “shall
continue until modified or terminated by a subsequent order
of the superior court”].) Thus, even if the jurisdictional finding
is unfounded, mother faces “no threatened prejudice” from it.
(I.A., supra, 201 Cal.App.4th at p. 1495; cf. In re Joshua C. (1994)
24 Cal.App.4th 1544, 1546, 1548 [parent’s appeal not rendered
moot by termination of jurisdiction where restrictions to parent’s
custody and visitation in juvenile custody order were based on
challenged jurisdictional finding].)
       In her supplemental brief, mother also contends the
court’s substance abuse finding continues to adversely affect
her in M.C.’s dependency case. She argues the juvenile court
again ordered her to participate in a “totally unwarranted”
comprehensive drug and alcohol program as part of her case plan
in M.C.’s matter based on its earlier jurisdictional finding and
dispositional order in the twins’ matter. As the Department
contends, a reversal of the November 24, 2020 order, which
is no longer in effect, will not practically affect the case plan
implemented in M.C.’s matter on May 17, 2021.




                                  13
       The juvenile court separately adjudicated M.C. a dependent
based on a second amended petition filed after the court declared
A.J. and E.J. dependents. As mother notes, the second amended
petition includes an allegation about mother’s mental health—
dismissed from the first amended petition—and includes the
same substance abuse allegations the juvenile court sustained
as one of the bases for exercising its jurisdiction over the twins.
According to the juvenile court’s May 17, 2021 minute order,
the court dismissed those allegations in M.C.’s case, however.
It sustained the petition concerning M.C., as to mother, based
only on the allegations it had continued at the adjudication
hearing for the twins—that mother had excluded M.C. from
the home without providing for her supervision.10
       Mother speculates the court’s disposition order in M.C.’s
case requiring mother to participate in a full drug and alcohol
program, 12-step program, and drug testing could have been
based only on the court’s earlier jurisdictional finding and
dispositional order that she currently challenges. She thus
argues the issues she presents in this appeal are not moot
because they have “infect[ed] the outcome of subsequent
proceedings.” (In re Dylan T. (1998) 65 Cal.App.4th 765, 769,
cited by mother.)
       We disagree. First, even if we were to reverse the
jurisdictional finding, mother’s conduct and circumstances
relating to the underlying substance abuse allegations would
still be in the Department’s reports and before the juvenile court.


10    As mother notes, the court also sustained allegations added
to the second amended petition against M.C.’s father S.C.




                                14
(See, e.g., In re Madison S. (2017) 15 Cal.App.5th 308, 329-330
[substance of a spanking allegation (only allegation supporting
parent being an active perpetrator of abuse) “would almost
certainly be available in any future dependency or family court
proceeding, regardless of any determination on our part as
to whether it formed an independent basis for juvenile court
jurisdiction”].) Moreover, the court’s “past jurisdictional finding”
would have been “entitled to no weight in establishing
jurisdiction, even assuming it was admissible for that purpose.
Instead, the agency [would have been] required to demonstrate
jurisdiction by presenting evidence of then current circumstances
placing the minor at risk. Other relevant dependency findings
similarly would require evidence of present detriment, based
on the then prevailing circumstances of parent and child.”
(I.A., supra, 201 Cal.App.4th at p. 1495.) Thus, the challenged
substance abuse finding and related dispositional orders alone
could not have led to the court’s findings and orders entered
six months later in M.C.’s case. Therefore, their reversal would
not oblige us to reverse the May 2021 order requiring mother
to attend a drug and alcohol program.11 That order was based
on the current circumstances of mother and M.C.—a teenager


11    In her letter brief, mother nevertheless urges us to “fashion
a remedy to immediately relieve her of any further obligations to
participate in any drug and alcohol program imposed” in M.C.’s
matter. The propriety of the juvenile court’s disposition order
in M.C.’s case is not currently before us. Mother’s appeal from
that order—appellate case number B313248—is pending. We
will address mother’s contentions as to why the order was an
abuse of discretion under those circumstances when that case
is ready for our review.




                                 15
with whom mother had a difficult relationship—which
necessarily included events that unfolded after the juvenile
court made its November 2020 orders as to mother’s then three-
year-old twins. Accordingly, there is no continuing adverse order
against mother dependent upon the validity of the November
2020 jurisdictional findings or dispositional order.
      As “there remains no effective relief we could give [mother]
beyond” what she already has obtained, we decline to exercise
our discretion to review the challenged jurisdictional finding and
dispositional order. (In re N.S., supra, 245 Cal.App.4th at p. 62.)
                          DISPOSITION
      The appeal is dismissed as moot.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                     EGERTON, J.

We concur:




             LAVIN, Acting P. J.                  MATTHEWS, J.*



*     Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                16